Citation Nr: 0310172	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The Board notes that the veteran requested a Central Office 
hearing.  Although he was notified of the date and time of 
the hearing, he failed to appear.  The veteran made no 
indication that he wished to reschedule the hearing.

In March 2002, and again in March 2003, the Board undertook 
additional development in this case pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran currently has a low back disorder 
etiologically linked to a back injury in service.


CONCLUSION OF LAW

A low back disorder was incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.159, 3.303, 3.326 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board notified the claimant by a 
letter dated in June 2002, that VA would obtain all relevant 
evidence in the custody of VA.  He was also advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims files.  The 
claimant was notified of the need for VA examinations, and 
several have been accorded him.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The veteran's August 1989 enlistment examination report 
reveals that his spine was normal.  In January 1991, he 
complained of low back and right hip pain after lifting a 
heavy pipe.  Examination revealed no abnormalities at the 
time.  A follow-up report, dated that same month, showed 
bilateral paraspinal muscle spasm in the lumbosacral spine 
with tenderness.  An undated treatment record indicates that 
the veteran complained of mid-lower back pain after lifting 
furniture.  In a medical history report dated in June 1992, 
the veteran reported recurrent back pain.  However, the 
accompanying separation examination report shows that 
clinical evaluation of his spine was normal.

Department of Corrections treatment records from various 
facilities, dating from February 1994 to January 1998, show 
the veteran consistently gave a history of low back pain 
since 1991.  In several instances, he specifically related 
his chronic back pain to an inservice injury while laying 
pipes.  He intermittently complained of and was treated for 
back pain; and, in June 1997, he reported injuring his back 
while playing volleyball.  

An April 1998 VA general medical examination report notes the 
veteran's history of a low back injury in service with 
intermittent pain since that time.  The diagnosis was low 
back strain.  

Treatment records from Putnam Medical Associates, dating from 
July to November 1999, show the veteran complained of having 
injured his back in November 1999 while repairing a gate.  At 
that time he also reported an earlier injury to his back in 
1991.  The diagnosis was lumbosacral strain.  

During his May 2000 personal hearing, the veteran testified 
that he initially injured his back in service while laying a 
pipeline in Saudi Arabia.  He testified that he had continued 
back pain since then, but did not seek treatment prior to 
1994, because he could not afford treatment.  The veteran 
further testified that he was incarcerated from 1994 to 1998, 
and during that time frequently received treatment for low 
back complaints.  After his release, he reinjured his back 
while working in November 1999, and sought treatment through 
Workman's compensation.  

A May 2000 VA orthopedic examination report again notes the 
veteran's history of an inservice back injury and his 
complaints of gradually increasing back pain.  Accompanying 
X-ray studies of the lumbar spine revealed mild degenerative 
changes with narrowing of the L4-5 and L5-S1 spaces.  The 
diagnosis was lumbosacral strain and muscle spasm.  

April and May 2002 VA treatment records indicate the veteran 
was treated for continued complaints of low back pain.  

A February 2003 VA orthopedic examination report shows the 
veteran's complaints of low back pain and refers to his 
service medical records indicating a January 1991 back 
injury.  The current diagnosis was low back sprain.  The 
examiner stated that a diagnosis of low back sprain with 
sciatica was documented in 1991 and further stated that the 
veteran did not have any current symptoms of sciatica.

In April 2003, the veteran was again afforded a VA orthopedic 
examination by the same examiner who conducted the February 
examination.  The physician indicated that the veteran's 
claims file had been reviewed.  Based on the examination and 
review of the claims file, the examiner diagnosed chronic low 
back strain or sprain and muscle spasm.  Further, the 
examiner opined that the veteran's current back disorder was 
at least as likely as not related to his inservice back 
injury.

Analysis 

The veteran contends that his current low back disorder is a 
result of a low back injury in service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Considering all the evidence of record, the Board finds that 
the evidence supports the veteran's claim for entitlement to 
service connection for a low back disorder.  His service 
medical records clearly indicate that he was treated for back 
complaints in January 1991.  Further, subsequent treatment 
records, beginning in 1994, consistently show the veteran's 
history of an onset of back pain after a 1991 injury.  
Finally, the physician who conducted the February and April 
2003 VA examinations, after reviewing the veteran's claims 
file and examining him, etiologically linked his current back 
disorder to his inservice injury.  There is no medical 
evidence of record indicating that the veteran's back 
disorder did not have its onset in service, and both the 
veteran's lay statements and the medical opinion, support a 
finding that the current back disorder is related to a 1991 
injury in service.  Accordingly, the Board concludes that the 
evidence supports his claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.




ORDER

Service connection for a low back disorder is granted, 
subject to the criteria governing the award of monetary 
benefits.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

